Title: From John Adams to John Quincy Adams, 13 November 1816
From: Adams, John
To: Adams, John Quincy



My ever beloved Sir
Quincy Nov. 13th. 1816

I perceive you are growing Old, by the Curiosity you express to your Mother, to know Something of your Origin. My Fathers Mother was Hannah Bass; My Mothers Mother was Ann White a Daughter of Benjamin White, the Proprietor of Whites Hill in Brookline, a proud Son of Massachusetts Liberty, though an intimate Freind of Governor Dudley, as I have been informed by Richard Dana the Father of Chief Justice Francis Dana your Friend.
It was a favourite Saying of Sam. Adams that he never enquired “who was his Grandfather.”? I know the Reason of this. His Grandfather, though my Father and myself bear his Name, was a Bankrupt. Elijahs Wheel Shall be preserved. Sir John Hurd, Garter King at Arms, a very clever Fellow, was perpetually teizing me about my Pedigree; I told him, I knew nothing about it; but that I was an Englishman of King Charles the firsts days; that I was made of English Beer, for my Ancestors had been Maltsers from the Beginning in America, Maltsers! Said Sir John, “I know what that means” there is nothing more characteristick of an English Country Gentleman. Walking one day in Hide Park, Sir John on Horseback overtook me, by Surprise. He instantly dismounted, led his Horse by the Bridle under his Arm, and Said to me, he had discovered Something ralative to my Family which he wished to Show me and invited me to call at his office to See it. Having other Things of more importance on my mind I never called, and I neither know nor care what his discovery might be. Of all the Impositions upon Mankind this of Pedigree, has been one of the greatest: Yet it is So natural, and So irresistable that every Man is compelled to attend to it, in Self defence. Quincy Church Yard will furnish You with proof that your blood has not flown through Scoundrels, and that is all I desire.
Majora canamus,!
For Sixty Years I have neglected all Sciences but Government and Religion. The former I have, for Several Years passed by in despair, the latter Still occupies my Thoughts, I have all my lifetime, Studied Religions, Irreligions and no Rereligions as much as my contracted means and opportunities would permit; I have read within two years, Grim in 15 Volumes, Tucker in Seven and nine Volumes in twelve of Dupuis. No Romances I ever read, have entertained me So much.
My Conclusion from the whole is “Universal Tolleration” Let the human Mind loose. It must be loose; it will be loose.” Superstition and Despotism cannot confine it. And the conclusion must be that Musquito’s are not competent to dogmatise “πeri του παντος.” Philosophy and Theology must Submit to the Decalogue and the Sermon on the Mount, and trust the Ruler with his Skies.
It is my desire that you purchase for me Du Puis in twelve volumes. I will pay Your Brother.
I am grieved for George. I had conceived hopes from him. But what are my hopes or yours? Of what importance are they? General Boyd, of whom I have a great Esteem will carry this.
I long to See, a Quarterly Review and an Edinbourg Review of Dupuis. They have reviewed Grim, who is not of half the importance to Mankind, as Du Puis.
Dupuis has increased my Attachment to Christianity; but not to Catholic, Lutherian or Calvanistic Christianity.
Wha Shall I Say of Priestleys Observations of Dupuis? Perhaps you know nothing of the one or the other.
A Man Should be in his own Country,  / With more Affection and more Anxiety than I can / express and more than I ought to express, if I could / I am / your
A.